Case 5:20-cv-00477-GKS-PRL Document 15 Filed 03/22/21 Page 1 of 2 PageID 47




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

TODD WILLIAM BUNNELL,

       Plaintiff,

v.                                                            Case No: 5:20-cv-477-GKS-PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                            ORDER

       This case is before the Court on the Commissioner’s unopposed second motion to stay

the case for an additional ninety days to produce the certified transcript of the record necessary

form this case. (Doc. 14). Due to the global COVID-19 crisis, the SSA’s Office of Appellate

Operations (“OAO”) in Falls Church, Virginia has been forced to redesign its business

practices to allow for a mostly virtual transcript preparation process. The OAO continues to

experience a backlog due to the combination of increased new cases and difficulties

transitioning to an electronic process.

       Upon due consideration, the Commissioner’s unopposed second motion to stay (Doc.

14) is GRANTED. The Commissioner shall file an answer and the transcript of the record

for this case within 90 days of this Order. The Court will not grant a further stay in this case

absent a showing specific to this case as to why the record cannot be produced.
Case 5:20-cv-00477-GKS-PRL Document 15 Filed 03/22/21 Page 2 of 2 PageID 48




       DONE and ORDERED in Ocala, Florida on March 22, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                      -2-
